DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Invention, claims 1-18, in the reply filed on December 13, 2021, is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Cancel withdrawn non-elected claims 19-20.

Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: Prior art does not fairly disclose or make obvious the claimed device/method taken as a whole, and specifically, the limitations of
providing a layer to-be-etched, wherein the layer to-be-etched includes a plurality of first regions arranged along a first direction, a first region includes a first trench region, the first 
forming a first mask layer over the layer to-be-etched and a second mask layer over the first mask layer;
forming a first sub-trench disposed over the first sub-trench region in the second mask layer over the first region;
forming a first photolithography mask layer over the second mask layer and a first portion of the first sub-trench, wherein the first photolithography mask layer has a first photolithography opening disposed over a second portion of the first sub-trench, and the first photolithography opening is extended to the second mask layer over the second sub-trench region in the second direction;
by using the first photolithography mask layer and the second mask layer as a mask, etching the first mask layer to form a first divided trench in the first mask layer over the first region, wherein the first divided trench is disposed at a bottom of an edge of the first sub- trench in the second direction;
after forming the first divided trench, removing the first photolithography mask layer;
after removing the first photolithography mask layer, removing the second mask layer over the second sub-trench region to form a second sub-trench disposed over the second sub- trench region in the second mask layer over the first region, wherein the second sub-trench is connected to the first sub-trench to form a first trench; 
after forming the first trench, forming a first divided filling layer in the first divided trench; and 
by using the first divided filling layer as a mask, etching the first mask layer at a bottom of the first trench to form a first middle trench in the first mask layer over the first region, wherein the first divided filling layer divides the first middle trench in the second direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822